Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“server is configured to”, “media platform program to enable”, “transaction server is configured to” in claim 1;
“computing device network is configured to” in claims 2, 3, 6;
“the data offer is configured to” in claims 4, 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to controlling access to contents.  
Claims 1-10 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1-10 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite generating storing data, receiving access request, outputting the data, receiving verification request, outputting access grant and access denial, providing a data access offer, 
Claim 7 recites providing media platform, storing data and displaying the data. 
 
The limitation of store, execute, receiving, creating, outputting covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting servers or computing device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (providing access to document for fee). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server or computing device for storing contents, 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers or computing devices. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0048]-[0053]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Dependent claims 2-6 and 8-10 merely add further details of the abstract elements recited in independent claims (receiving request, outputting access grant, outputting access denial, access offer) without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-6, 8-10, are patent ineligible. Hence, claims 1-10 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romney (US 2016/0041961 A1).
Claim 1:
Romney teaches a system comprising:
at least one data server, comprising a processor, a memory, and a hard drive, wherein the

store and execute a media platform program (to enable a computing device connected via a network interface to create user created notebook media file), in which the media platform can receive requests, inputs, and outputs from the computing device (to create the user created media notebook file comprised of the source data and/or the user inputted data);
store the source data; store the user data; store the user created notebook media file data (a system configured for uploading publication including citations) (see fig. 2, [0056]-[0058]);
receive an access request to access the source data, the user data, and/or the user
created notebook media file data from the computing device (user accessing the research management) (see [0046], [0065]) ; and
output the source data, the user data, and/or the user created notebook media file
data to the computing device (viewing the publications) (see [0067])); and
at least one transaction server, comprising a processor, a memory, and a hard drive,
wherein the at least one transaction server is configured to (server 102):
receive a verification request from the at least one data server regarding the access
request; output an access grant to the at least one data server regarding the access request;
and output an access denial to the at least one data server regarding the access request (providing the user as service on demand, for instance, by subscription may access from a browser) (see [0065]) (outputting an access denial is inherent feature of a subscription or access which requires payment).
Claim 2:
 Romney teaches the computing device network is configured to: receive the verification request from the at least one data server regarding the access request (the client device) ;

and/or the user created notebook media file data to the computing device (part of login system to subscription-based database) [see [0077]-[0079])].
Claim 3:
 Romney teaches the computing device network is configured to:
execute, in conjunction with the access denial to the computing device, a data
access offer to the computing device to access the source data, the user data, and/or the user created notebook media file data the computing device is attempting to access and has been denied access, the data access offer comprising: an array of the source data, the user data, and/or the user created notebook media file data the computing device is attempting to access and cannot access; and the array further including values for pricing information for access to the
source data, the user data, and/or the user created notebook media file data the computing device is attempting to access and has been denied access (these features are inherent feature of subscription based access and requiring login) (see [0071], [0077]-[0079]) 
Claim 4:

be sent promptly after the unsuccessful verification; and offer access to the source data, the user data, and/or the user created notebook media file data the computing device is attempting to access and has been denied access to after the unsuccessful verification (inherent feature… a user subscribing to a publication or/and s system which requires a login process) (see [0078], [0092]).
Claim 5:
Romney teaches wherein: the data access offer is configured to: assess the source data, the user data, and/or the user created notebook media file data 
the computing device is attempting to access and has been denied access to after the unsuccessful verification; be sent promptly after the unsuccessful verification (inherent feature… a user subscribing to a publication or/and s system which requires a login process) (see [0078]); and offer access to all the source data, the user data, and/or the user created notebook media file data the computing device is attempting to access and has been denied access to after the unsuccessful verification (user is provided access to different source data (publications), and the search module can simultaneously search one or more subscription-based database … may permit the user to search two or more of  the EBSCO, JSTOR and ProQuest and search databases) (see [0077]).
Claim 6:
Romney teaches the computing device network is configured to:
output, to the computing device after the computing device outputs the user data
search module is configured to receive login information for each the subscription-based database and transmitting access information (login information) to each subscription)(see [0078], [0092]).

Claim 7:
Romney teaches  providing a media platform that can receive requests, inputs, and outputs from a computing device connected via a network and can enable the computing device to create the user created notebook media file data that can comprise the source data and/or the
user data; storing data within the computing device network including (research management apparatus):
storing source data; storing user data; storing user created notebook media file data; and
displaying the source data, the user data, and/or the user created notebook media file data
to the computing device connected via a network interface (storing and accessing publications via a network) (see [0057]-[0063]).
Claim 8:
Romney teaches controlling and granting access to the source data, the user data, and/or the user created notebook media file data to the computing device connected via the computing device network, comprising:
receiving requests to access the source data, the user data, and/or the user created
login or subscribing to access the publications)([0062], [0078]);
receiving the user data and the user created notebook media file data from the
computing device (importing and uploading publications to a database or library) (see [0057], [0087]);
outputting the source data, the user data, and/or the user created notebook media
file data to the computing device;
verifying the computing device has requisite access to the source data, the user
data, and/or the user created notebook media file data; granting access to the source data, the user data, and/or the user created notebook media file data if the computing device has the requisite access to the source data, the user data, and/or the user created notebook media file data; and denying access to the source data, the user data, and/or the user created notebook
media file data if the computing device does not have the requisite access to the source data, the user data, and/or the user created notebook media file data (login system and verifying whether the user subscribed to access the publication) (see [0078], [0092]).
Claim 9:
Romney teaches offering to the computing device that has been denied access to the source data, the user data, and/or the user created notebook media file data, the requisite access to the source data, the user data, and/or the user created notebook media file data, comprising:
creating a list of the source data, the user data, and/or the user created notebook media file data the computing device was denied access to;
updating the list with pricing information to purchase the requisite access to the

Claim 10:
Romney teaches delivering, to the computing device after the computing device outputs the user data and/or the user created notebook media file data to the data server, an access approval agreement that allows the computing device to select from amongst a multitude of access verification values for the user data and/or the user created notebook media file data
outputted to the data server (search module is configured to receive login information for each the subscription-based database and transmitting access information (login information) to each subscription)(see [0078], [0092]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Accidental Exposure; Carl Straumsheim; November 12, 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688